 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case F g LE D

UNITED STATES DISTRICT COLRT MAR 0 3 2019

l K, u.s. o\sTR\cT count
SOUTHERN DISTRICT OF CALIFORNIA sogiE§RN ols'rR ,,T F cAL\FoRNlA

 

 

 

 

 

 

 

ll=’\JTY
UNITED STATES OF AMERICA .]U])GMENT IN A C, DE
V_ (For Offenses Committed On or After November l, 198?)
Core DeshaWn Austin,
y case Numba~: 17-cr-00270-JAH-1
Ricardo M. Gonzalez
Defendant’s Attomey
REGISTRATION NO. 60422298
i:| a
|Z pleaded guilty to count(s) One and four of the superseding indictment.
\:l was found guilty on count(s)
after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Couot
Title & Section Nature of Offense Number§s[
1821962(d); 18: 1963 Conspiracy to Conduct Enterprise Affairs Through a Pattem l
of Racketeering Activity
21 :841(a)(1); 18:2; Distribution of Controlled Substances and Possession of 4
21 :85 3 Controlled Substances With Intent to Distribute; Aiding and
Abetting
The defendant is sentenced as provided in pages 2 through 5 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
|E Count(s) remaining is dismissed on the motion of the United States.
|X| Assessment : $100.00 as to each count.
No fine |:| Forfeiture pursuant to order filed l , included herein

IT IS ORDERED that the defendant shall notify the United States Attorney for this district vvithin 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 7. 2019
Date of Imposition of Se tence

M/l/\. \$§q‘§>\/
H . JOHN A. HoUsToN ""*
/ TED STATES DISTRICT JUDGE
f

l7-cr-00270-JAH-1

 

3AO 245B (CASD Rev. 08/13) Judgment in a Criminai Case

 

DEFENDANT: Corey Deshawn Judgment - Page 2‘of 5
CASE NUMBER: l7-er-00270-JAH-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

Ct ls: eighty-two months,
Ct2s: sixty months, concurrent With count ls.

[| Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the Residential Drug Abuse Program and that custody be served at FCI Terminal
Island.

|:| The defendant is remanded to the custody of the United States Marshal.

l:| The defendant Shall surrender to the United S_tates Marshal for this district
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau Of
Prisons:

l:| on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l7-cr-00270-JAl-I-l

1

3AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: Corey Deshawn Judgment - Page 5 of 5
CASE NUMBER: l7-cr-00270-JAH-1

SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Three years concurrent as to cts ls and 4s_

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain nom any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, r'fapplicable.)

m The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et

l:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying oifense. (Check ifapph'cable.)
The defendant shall participate iii an approved program for domestic violence. (Check ifapplicable.)

m

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposedl

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view ofthe probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

17-cr-00270-JAI-I-1

 

3AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: Corey Deshawn Judgment - Page 4 of 5
CASE NUMBER: l7-Cr-00270-JAH-l

SPECIAL CONDITIONS OF SUPERVISION

1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
directed by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an
amount to be determined by the probation officer, based on ability to pay.

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Submit your person, place, property, residence, abode, vehic|e, papers, computer, cellular telephone,
Socia| media account, and any other electronic communications or data storage devices or media and
effects to search, with or with without a warrant, at any time by any law enforcement or probation officer
with reasonable suspicion concerning a violation of a condition of supervised release or unlawful
conduct, and otherwise in the lawful discharge of the otiicer’s duties. Fai|ure to submit to a search may
be grounds for revocation; the defendant shall warn other residents that the premises may be subject to
search pursuant to this condition

4. Provide complete disclosure of personal and business financial records to the probation officer as
requested

5. Not associate With any person who you know, or who a probation officer or other law enforcement
officer informs you is a Westside Crips gang member or associate, or any other known gang member or
associate, unless given permission by the probation officer.

6. Not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent
gang affiliation association with or membership in the Westside Crips gang or any other known gang,
unless given permission by the probation officer.

7. Not knowingly loiter or be present in locations known to be areas where gang members congregate,
unless given permission by the probation officer.

8. Not display any known gang signs or gestures.

9. Shall not associate with any known prostitutes or pimps or loiter in areas frequented by those engaged in
prostitution

17-cr-00270-JAH-1

 

l

3AO 245B (CASD Rev. 08/13) ludgment in a Criminal Case

 

DEFENDANT: Corey Deshawn Judgment - Page 5 of 5
CASE NUMBER: l?~or»OOZ'/'O-JAH-l
10. Not have any contact, direct or indirect, either telephonically, visually, verbally or through Written

11.

12.

13.

14.

material, or through any third-party communication With the victim or victim’s family, Without prior
approval of the probation officer.

Not associate With any known drug traffickers, including but not limited to buyers, sellers, and users, or
loiter in areas frequented by those engaged in drug trafficking

Notify the Probation Officer of any interest in property obtained, directly or indirectly, including any interest
obtained under any other name, or entity, including a trust, partnership or corporation until the fine or restitution
is paid in full.

Notify the Probation Ofticer before transferring any interest in property owned, directly or indirectly, including
any interest held or owned under any other name, or entity, including a trust, partnership or corporation

Be prohibited from opening checking accounts, saving accounts or investment accounts of any kind, or incurring
new credit charges or opening additional lines of credit without approval of the probation officer.

l7-cr-00270-JAH-1

 

